81410: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35957: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81410


Short Caption:HELLER (PRESTON) VS. STATECourt:Supreme Court


Related Case(s):68043, 68043-COA, 68455, 68455-COA, 74826, 74826-COA, 76816, 78368


Lower Court Case(s):Washoe Co. - Second Judicial District - CR150274Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:12/16/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantPreston Wayne HellerKarla K. Butko


RespondentThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/30/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/30/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-24224




07/14/2020Docketing StatementFiled Docketing Statement Criminal Appeals.  (SC)20-25848




07/14/2020Notice/IncomingFiled Appellant's Notice - Copies of  1.) Motion for Transcripts at Taxpayers' Expense.  Filed in district court on 6/26/20. 2.) Order Approving Transcripts to be Paid at Public Expense.  Filed in district court on 6/29/20.  (SC)20-25851




09/11/2020TranscriptFiled Notice from Court Reporter. Debora L. Cecere stating that the requested transcripts were delivered.  Dates of transcripts: 2/21/2020 (SC)20-33452




10/21/2020BriefFiled Appellant's Opening Brief. (SC)20-38583




10/21/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1 Part 1. (SC)20-38589




10/21/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1 Part 2. (SC)20-38587




10/21/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (REJECTED PER NOTICE FILED ON 10/21/20) (SC)


10/21/2020Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement. (SC)20-38627




10/21/2020Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)20-38648




10/26/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol.2. (SC)20-39167




11/20/2020Notice/IncomingFiled Notice of Appearance (Marilee Cate, Deputy District Attorney as counsel for respondent). (SC)20-42517




11/20/2020BriefFiled Respondent's Answering Brief. (SC)20-42519




11/20/2020AppendixFiled Respondent's Appendix - Volume 1. (SC)20-42520




11/20/2020MotionFiled Respondent's Motion to Transmit Presentence Investigation Report. (SC)20-42521




12/02/2020Order/ProceduralFiled Order Granting Motion to Transmit Presentence Investigation Report.  Due:  14 days.  (SC)20-43581




12/14/2020Notice of Appeal DocumentsFiled Presentence Investigation Report. (SEALED) CR15-0274B. (SC)


12/16/2020BriefFiled Appellant's Reply Brief. (SC)20-45591




12/16/2020Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


08/03/2021MotionFiled Appellant's Notice of Supplemental Authority Pursuant to NRAP 31(e). (SC)21-22541




12/17/2021Order/DispositionalFiled Order Vacating Judgment and Remanding.  "ORDER the judgment of the district court VACATED AND REMAND this matter to the district court for proceedings consistent with this order."   fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/DH/MG  (SC)21-35957





Combined Case View